Citation Nr: 1129585	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  06-09 618	)	DATE
	)
  )

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for medical services provided at Sunnyview Hospital and Rehabilitation Center from April 1, 2005 to April 12, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1940 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New York.  

In April 2009 and September 2010, the Board remanded the above issue for further evidentiary development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1940 to October 1945. 

2.  On August 2, 2011 the Board was notified by the Social Security Administration (SSA) that the Veteran died in July 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


